The State, through the District Attorney and Assistant District Attorney of McLennan County, has filed a motion for rehearing insisting that we were in error in holding that bill of exception number five exhibited an argument which had reference to the failure of appellant to testify.
Necessarily to pass upon the question the charge against appellant and the facts must be understood. It was alleged in the indictment that appellant, by the use of a pistol assaulted Burch, and took from him thirty dollars. Burch was a used car salesman. On the pretense of either buying or trading appellant got Burch to demonstrate a car. The evidence is undisputed that while on some street in the city of Waco at a time when no one was present save Burch and appellant the latter robbed Burch of thirty dollars, and then forced him to drive to the Blue Bonnet Grocery store where appellant robbed the cash register. He left Burch in the store, driving away in Burch's car. The confession of appellant was introduced in evidence, which admitted the facts as above related. Appellant did not testify and no evidence for him was introduced.
Bill of exception number five prepared by appellant's attorney was refused, and said bill as found in the record was prepared by the trial court in lieu of the refused bill. The argument complained of follows:
"I ask you to remember how counsel for the defendant tried to make the witness admit that probably the firing pin was out of order. 'Do you think it would kill a man?' or 'Did he hold his finger on the trigger?' It was ludicrous for counsel when they presented no defense to try to make this jury doubt that the gun would go off. Don't you know that if they had any doubt that the gun would go off they would have proven it? If they had doubts that defendant was guilty they would have offered evidence to prove his innocence."
The argument was excepted to as being a reference to the failure of defendant to testify. The bill then sets out certain questions and answers regarding the pistol and whether or not it would shoot, the trial court apparently having in mind the first part of the argument regarding the pistol. The bill then recites that the confession of appellant admitting the robbery as alleged in the indictment was introduced in evidence by the State without objection. The bill then certifies as follows: *Page 393 
"Be it remembered that defendant himself was not the only person who could deny or explain the transaction or events which were testified to by the witnesses for the State, and which were admitted by defendant; that the testimony showed and was uncontroverted that Mr. Wright was in the Duncan-Smith Company's place of business at the time that the defendant came in and began talking to the complaining witness; that two customers were in the Duncan-Smith Company's offices in the presence of the defendant at said time; that Mr. John Duncan, deputy sheriff, saw the defendant soon after the events testified to, and before he was arrested; that a chauffeur for Mrs. Wigley was in the Blue Bonnet Store; that customers were in the Blue Bonnet Store; that the 'boss' of the Blue Bonnet Store was in said store at the time defendant was in said store with complaining witness; that the witness, R. F. Wooley, indicated that there were other persons in his place of business at the time of the arrest of the defendant; that defendant himself admitted in his confession that he spent the night in Waco at a hotel and asked persons where the Ford place was; that defendant admitted in his confession, which was admitted without objection to its admission, that the events testified by the witnesses was correct; that the defendant was therefore not the only person who could have produced proof or testified as to a denial or explanation of the facts testified to by the State's witnesses; * * *"
The bill when considered in its entirety shows what was in the court's mind when he certified that appellant was not the only person who could deny or explain the events testified to by State's witnesses. There is no doubt that witnesses other than appellant were available who might have been called to testify as to matters occurring before appellant and Burch left Duncan-Smith's place of business; also regarding the things occurring at the grocery store, and after appellant's arrest. It appears from the bill that these were the things the court had in mind as refuting the claim that the argument complained of was objectionable. The court was familiar with the facts. He knew no one but appellant and Burch were in the car when Burch was robbed of his money. We cannot believe the court ever intended to certify that other witnesses were available on that issue. Burch's testimony and appellant's confession made out a case of robbery when the money was taken; that was the charge upon which appellant was being tried, not for appropriation of the car which culminated at the store, and *Page 394 
not the robbery at the store. No one being present at the time of the robbery on trial save appellant and Burch, there being no one who could deny the truth of the confession save appellant himself, no one save appellant who could assert his innocence of the robbery as claimed by Burch it seems impossible to escape the conclusion that the closing words of the argument, viz.: "If they had doubts that defendant was guilty they would have offered evidence to prove his innocence," of necessity under the facts referred to appellant's failure to testify. Because the attorney making the argument used the word "they" as referring to appellant's counsel could in no way save the situation when it is plain that they could offer no evidence upon that point save that of appellant himself. See Boone v. State, 90 Tex. Crim. 374,235 S.W. 580; Hubbard v. State, 94 Tex.Crim. Rep.,251 S.W. 1054; Howard v. State, 108 Tex.Crim. Rep.,1 S.W.2d 289. We think no part of the argument was a necessary reference to appellant not having testified, save that part last above quoted.
It might be urged that the objection going to the argument in its entirety renders the bill questionable in form. The bill having been prepared by the court appellant should not be too harshly criticized for the form thereof. This court in death penalty cases has always been inclined to relax the strictness as to bills and look to the entire record to determine the questions presented. Simmons v. State, 107 Tex. Crim. 504,296 S.W. 513; Grogans v. State, 121 Tex. Crim. 503,50 S.W.2d 290; Briscoe v. State, 106 Tex. Crim. 402,292 S.W. 893; Vaugh v. State, 102 Tex.Crim. Rep.,280 S.W. 772; Hornsby v. State, 91 Tex.Crim. Rep.,237 S.W. 940.
The State's motion for rehearing is overruled.
Overruled.